Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jonathan A. Roberts (Registration No. 68,565) on 5/9/2022.

	An amendment to claim 4 is made.  The application has been amended as follows:
	
In the claims:

Claim 4 (Amended): 
	The method of claim 1, wherein the spheroid diameter is between 100 μm and 2.108 mm, and the polymerized hydrogel layer thickness is between 80 μm and 0.6414 mm.

Allowable Subject Matter

	Claims 1, and 4-10 are allowed.

	The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, Murphy (US Patent Application Publication No. 2014/0093932 A1) teaches a method for manufacturing (printing) biological tissues and organs, where the bio printing process comprises of applying supporting material and bio-inks on the platform surface and/or other surfaces.  Murphy teaches the layer by layer method of biological tissue and organ printing using bio-ink or a gel-forming composition polymerizing by teaching to form complex geometries, such as multi-layered structures wherein each layer comprises a different cell type (para. [0048]), and creating a repeating pattern of bio-printed functional units that comprises of layers and plurality of layers that are bio-printed adjacently (e.g., stacked) to form an engineered tissue or organ (para. [0060]). Murphy also teaches that the process involves acquiring data on the object's layer selected for printing by teaching the use of software, server, and database modules (para. [0112]). 

Murphy teaches at least one or more printheads having means for holding a cartridge containing the supporting material (equivalent to gel forming composition) and/or bio-ink for dosing the gel forming composition and/or bio-ink (para. [0074}, and [0080]). Murphy also teaches at least one or more printheads having means for holding a cartridge containing the supporting material (equivalent to gel forming composition) and/or bio-ink for dosing the gel forming composition and/or bio-ink (para. [0074}, and [0080]). Murphy further teaches that the printer apparatus (printer head) adapted to generate a flow of gel forming material (the UV cross-linkable material is a hydrogel) from the cartridge which has the cross-linkable material (para. [0006-0007], [0130]), and the gel-forming module having a device adapted to start polymerization of the gel-forming materials by UV irradiation (para. [0095-0097]). Murphy teaches to applying bio-ink on the layer formed with the previously formed gel forming composition in accordance with the data acquired by teaching that in some embodiments, the bioprinter dispenses a plurality of elements, sections, and/or areas of bio-ink and/or support material onto a receiving surface (para. [0104]). Murphy also specifically teaches to form a tissue or organ by dispensing base layer of confinement material (e.g., support material) prior to placing cohered multicellular aggregates (equivalent to bio-ink) (para. [0155]).  Murphy further teaches the use of spheroids (para. [0058]) containing cells in the bio-ink.

Additionally, Masters (US Patent Number 5,134,569) teaches in Fig. 4, the use of treatment means (element D) that includes plurality of ultraviolet light beams (element 56) to treat the dispensed material (equivalent to polymerize) at proper time and position (equivalent to after exiting from the nozzle) to cause effective transformation and solidification in the presence of air (column 5, lines 10-15). Masters also teaches in Fig. 3, an applicator shielding means (element E) that is used to avoid the exposure of the dispensing material (equivalent to bio-ink) to the light (equivalent to UV light).  

	However, the prior art of references (of record) do not teach or fairly suggest the subject matter of amended independent claim 1, especially with the combination of the following limitation:
	
“wherein the ratio between the spheroid diameter and the thickness of the polymerized hydrogel layer is selected so that the thickness of the latter is less than the spheroid diameter.”


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee.  Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M. AMEEN whose telephone number is (469) 295 9214.  The examiner can normally be reached on M-F from 9:00 AM to 6:00 PM (Eastern Time).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTINA JOHNSON can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD M AMEEN/Examiner, Art Unit 1742